Citation Nr: 0126196	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  99-18 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for melanoma. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from November 1967 to 
December 1968.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  The veteran was provided a personal hearing 
before a decision review officer at another RO in November 
2000.  A transcript of that hearing is of record.  

REMAND

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  Regulations implementing the VCAA (codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  The VCAA and 
the implementing regulations pertinent to the issue on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The veteran's Form DD-214 reflects that he served in the 
United States Navy for 13 months, and that his last major 
command was with the USS Steinaker (DD-863).  He is noted to 
have received the Vietnam Service Medal and Vietnam Campaign 
Medal.  

The record reflects and the veteran acknowledges that he was 
initially found to have melanoma many years after his 
discharge from service.  

A statement from Alphonse J. Baluta, M.D., dated in May 2000, 
reflects that the veteran has been under his care for 
treatment of melanoma since 1988.  Dr. Baluta noted that, 
"As [the veteran] currently avoids sun exposure these tumors 
are probably a consequence of sun exposure during the 
1960's."  Although this statement is supportive of the 
veteran's claim since the veteran did serve during the 
1960's, the opinion is not adequate for adjudication purposes 
since the physician did not specifically address the 
likelihood that the melanoma is due to the veteran's sun 
exposure during service.

In testimony given during his personal hearing, the veteran 
reported having served onboard ship off the coast of Vietnam 
from March 1968 to October 1968.  The veteran testified that 
his duty onboard ship required him to be topside in the sun 
usually eight hours a day.  Furthermore, the veteran 
indicated that his post-service employment had involved jobs 
that did not require him to be outside.  

On VA examination in March 2001, the examiner noted that the 
veteran gave a history of sustaining a severe sunburn on only 
one occasion and that was while he was onboard a ship during 
his military service.  The examiner opined that while it was 
possible that there was an association between the veteran's 
onboard sun exposure in service and the development of 
melanoma, "it is as likely as not that there is not a 
probability for an association, although there is no known 
exposure to Agent Orange (he has minimal if any exposure) and 
development of malignant melanoma."  The Board has found 
this opinion to be inadequate for adjudication purposes since 
it is not clear to the Board what the examiner intended to 
convey with the foregoing statement.

In light of these circumstances, the Board has concluded that 
further development is required to comply with the VCAA and 
the implementing regulations.  Accordingly, the case is 
REMANDED to the RO for the following action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and approximate dates of 
treatment or evaluation for any all 
health care providers, VA and non-VA, who 
may possess additional records supportive 
of his claim.  When the requested 
information and any necessary 
authorizations are received, the named 
health care providers should be contacted 
and asked to provide copies of all 
indicated records, which are not already 
in the claims folder.  

2.  If the RO is unsuccessful in its 
efforts to obtain any evidence identified 
by the veteran, the RO should so inform 
the veteran and his representative and 
request them to submit a copies of the 
outstanding records.  

3.  Then, if the VA physician who 
examined the veteran in May 2001 is still 
available, the RO should arrange for the 
physician to review the claims folder and 
provide an addendum expressing his 
opinion as to whether it is at least as 
likely as not that the veteran's melanoma 
is etiologically related to his sun 
exposure during military service.  The 
rationale for the opinion must also be 
provided.

4.  If the physician who examined the 
veteran in May 2001 is not available, the 
RO should arrange for the veteran to 
undergo an examination by another 
physician with appropriate expertise to 
determine the etiology of the veteran's 
melanoma.  The claims folder must be made 
available to and reviewed by the 
examiner.    Based upon the examination 
results and the review of the claims 
folder, the physician should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's melanoma 
is etiologically related to his sun 
exposure during military service.  The 
rationale for the opinion must also be 
provided.

5.  Then, the RO should ensure that the 
above development is completed and should 
undertake any other development it 
determines is required to comply with the 
notice and duty to assist provisions of 
the VCAA and the implementing 
regulations.  

6.  Then, the RO should readjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should furnish him 
and his representative a supplemental 
statement of the case and provided an 
appropriate opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  No action is required of the veteran until he is 
otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


